DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The first line of Paragraph 0054 recites “The controller 36 preferably rotates the photoconductor drums 36 of the EP engines 12p and 12s…”  The reference to “photoconductor drums 36” is not consistent with the figures or the disclosure, and has already been used to identify the controller in the same sentence.  It appears that the reference number 36 should be changed to reference number 42 in paragraph 0054 to be consistent.  It is suggested that applicant amend the beginning of paragraph 0054 to: --The controller 36 preferably rotates the photoconductor drums 42 of the EP engines 12p and 12s…--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baecker (US 0016/0339646 A1) in view of Ueda (JP 2017165065 A).

As to claim 1, Baecker discloses a method of operating a selective deposition-based additive manufacturing system capable of building a three-dimensional (3D) part (see abstract, title, claim 1, and the specification, in general), the method comprising: 
developing a first layer using at least one electrostatotographic engine (see paragraph 0038, disclosing EP engine 12a, 12b, 12c, and 12d), wherein the first layer comprises at least one of a part material (see paragraph 0038, disclosing part portion 22p) and a support material (paragraph 0038, disclosing support structure portions 22s); 
conveying (via transfer assembly 14, see paragraph 0033, disclosing “the transfer assembly 14 includes one or more drive mechanisms that include, for example, a motor 30 and a drive roller 33, or other suitable drive mechanism, and operate to drive the transfer medium or belt 24 in a feed direction 32.  In some embodiments, the transfer assembly 14 includes idler rollers 34 that provide support for the belt 24.”) the first layer from the at least one electrostatographic engine to a transfusion assembly (transfusion assembly 20); 
determining an anticipated transfusion overlay error for the first layer (see paragraph 0091, disclosing “using one or more sensors that are used to detect position errors of the developed layers 22 on the belt 24 before the transfusion step”); 
determining whether the anticipated transfusion overlay error exceeds an overlay error specification (in Baecker, this is the “margin of error”; see paragraph 0034, disclosing “Registration and overlay errors can prevent the part and support materials from being printed at precisely the correct locations or within a margin of error in the x-y build plane, which can reduce printing accuracies, particularly for fine-feature details.”);
successive layers 22p or 22s as the photoconductor drum 42 continues to rotate in the direction 52, where the successive layers 22p or 22s correspond to the successive sliced layers of the digital representation of the 3D part or support structure.”.); 
conveying the successive layer from the at least one electrostatographic engine to the transfusion assembly (see all figures; see also paragraph 0057, disclosing “” The successive layers 22p or 22s are then rotated with the surface 46 in the direction 52 to a transfer region in which layers 22p or 22s are successively transferred from the photoconductor drum 42 to the belt 24 or other transfer medium, as discussed below”); and 
transfusing the successive layer on a part build surface using the transfusion assembly (transfusion assembly 20) to build the 3D part in a layer-by-layer manner on a part build platform (see all figures; see also paragraph 0061, disclosing “As can be appreciated, some of the layers 22 transferred to the layer transfusion assembly 20 may only include support material 66s or may only include part material 66p, depending on the particular support structure and 3D part geometries and layer slicing.”  See also paragraph 0062, disclosing “These successive, alternating layers 22s and 22p may then be transferred to the layer transfusion assembly 20, where they may be transfused separately to print or build the structure 26 that includes the 3D part 26p, the support structure 26f, and/or other structures.”.

Baecker does not disclose discarding the first layer, after determining that the anticipated transfusion overlay error exceeds the overlay error specification.

However, Ueda1 discloses discarding the first layer, after determining that the anticipated transfusion overlay error.  See paragraph 0018, disclosing that “As a result of the comparison, if it is determined that there is no error, the intermediate transfer sheet 21 t6 which the thin film toner Image of the comparison target Image data is transferred is stored in a predetermined position of the sheet holding unit 18 Arrow A) and is supplied to the laminated portion 20 at a predetermined timing and stacked. On the other hand, if it is determined by the comparison control unit 16 that an error has occurred, the intermediate transfer sheet 21 to which the thin film toner image of the comparison target image data is transferred is transferred to the collecting unit 18 (arrow B ). In other words, the intermediate transfer sheet 21 to which the thin film toner image of the comparison target image data is transferred is not stored in the sheet holding section 18 but collected in the collecting section 19.” See paragraph 0032, disclosing “even when an error occurs in transferring the thin film toner image to the intermediate transfer sheet 21, before performing the lamination step, the intermediate transfer sheet 21 on which the thin film toner image including the error is transferred can be removed from the lamination step.  Further, even when tan image not requested for retransfer and a retransfer request image are mixed, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the step of discarding the first layer, after determining that the anticipated transfusion overlay error exceeds the overlay error specification as taught by Ueda in the context of Baecker’s disclosure of overlay errors and specifications in order to resolve errors efficiently and remove errors in the layers.

As to claim 2, Baecker discloses that the step of determining the anticipated transfusion overlay error for the first layer comprises optically sensing a fiducial arrival event associated with the first layer supported on the transfer medium, and converting a fiducial arrival time error to a spatial error, the fiducial arrival time error determined as a function of the sensed fiducial arrival event and an expected fiducial arrival time.  See paragraph 0098, disclosing “In some embodiments, one or more of the layers 22 formed using the EP engines 12 includes a fiducial portion 22f, as shown in FIGS. 1 and 4, formed by one of the EP engines 12.  The fiducial portion 22f may be formed by a support structure EP engine 12a, a part EP engine 12b, or an EP engine 12 that uses a different material than that used by the engines 12a and 12b.”  See also paragraph 0099, teaching that “the controller 36 may utilize the scanned position of the fiducial portions 22f and/or the fiducial structure 26f for detecting overlay errors, as opposed to the more complicated bitslice geometries of the 3D part 26p and the support structure 26s.”  Paragraph a time-based axis.  Because the belt 24 and the build platform 28 preferably move at synchronized rates, the time axes of the shown plots correspond to the movement speeds and directions of the belt 24 (in the direction of arrow 32) and build platform 28 (in the direction of arrow 87a).”  Paragraph 0117 specifically links time and fiducials, teaching that “As shown in FIG. 7A, the layer data 140 includes the image 148, which corresponds to a scan of a fiducial segment 22f for one of the developed layers 22 on the belt 24.  This scan is taken by the imaging sensor 124 prior to the transfusion step as the belt 24 rotates past the imaging sensor 124.  The image 148 includes a leading edge 148a of the fiducial segment 22f, which shows up at time t.sub.1, and a trailing edge 148b of the fiducial segment 22f, which shows up at time t.sub.2.  The difference between times t.sub.1 and t.sub.2 depends on the rotational speed of the belt 24 and the dimensions of the fiducial segment 22f.  Additionally, the image 148 also shows lateral edges 148c and 148d that extend along the lateral x-axis.”  Additionally, paragraphs 0121-0124 links these various time points of the fiducials to identify overlay errors.

As to claim 3, Baecker does not discloses generating instructions to develop and transfuse a subsequent layer more than once.
However, Ueda as incorporated discloses generating instructions to develop and transfuse a subsequent layer more than once.  See paragraph 0026, disclosing: 
Referring now to FIG. 3.  Assume that the comparison control unit 16 determines that the comparison target image data compared with the expected image data of the Image number 35 is an error (mismatch), and a retransfer request is made to the thin film image data generation unit 10. As a result, in the retransfer number holding list 17 a, the image number 35 Is held at the storage position of the list number 0. It is assumed that the transfer data corresponding to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized generating instructions to develop and transfuse a subsequent layer more than once in order to increase the amount of errors that can be corrected as taught by Ueda.

As to claim 4, Baecker does not disclose that the subsequent layer is separated from the second layer in the 3D part by a plurality of intermediate layers.   
However, Ueda as incorporated in claim 3 above discloses the subsequent layer is separated from the second layer in the 3D part by a plurality of intermediate layers.  See paragraph 0026, cited above, disclosing an example where layers 35, 37 and 38 are discarded, and also teaching that “There is no particular limitation on the number of image numbers that the retransfer number holding list 17 a can hold.”  A person of ordinary skill in the art would appreciate that a plurality of layers could be in between the layers as an example of the “no particular limitation” within in the scope of Ueda.


As to claim 5, Baecker does not disclose that the plurality of intermediate layers includes at least five layers.
However, Ueda as incorporated in claim 3 and 4 above makes obvious that the plurality of intermediate layers includes at least five layers.  See paragraph 0026, cited above, disclosing an example where layers 35, 37 and 38 are discarded, and also teaching that “There is no particular limitation on the number of image numbers that the retransfer number holding list 17 a can hold.”  A person of ordinary skill in the art would appreciate that a plurality of layers such as at least five layers could be in between the layers as an example of the “no particular limitation” within in the scope of Ueda.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of intermediate layers includes at least five layers in order to increase the amount of errors that can be corrected as taught by Ueda.

As to claim 8, Baecker does not disclose the full limitation that the overlay error specification accounts for whether the anticipated transfusion overlay error is sufficiently large to be incapable of being mitigated by position adjustments during the transfusion step.
However, Baecker as modified by Ueda discloses and make obvious that the overlay error specification accounts and position adjustments during the transfusion step.  Baecker 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the overlay error specification accounts for whether the anticipated transfusion overlay error is sufficiently large to be incapable of being mitigated by position adjustments during the transfusion step in order to increase the amount of errors that can be corrected as taught by Ueda.

As to claim 9, Baecker discloses process allow for position adjustments during the transfusion step is capable of mitigating the anticipated transfusion overlay error.  (see paragraph 
Baecker does not disclose the full limitation that the overlay error specification includes determining whether the anticipated transfusion overlay error is between a minimum threshold and a maximum threshold to allow for position adjustments during the transfusion step is capable of mitigating the anticipated transfusion overlay error.  However, Baecker does disclose in paragraph 0034 the concept of margins of error.  Baecker also teaches that for subsequent layers, that “For example, based on the layer data 140 and/or the part data 142 (as shown in FIGS. 7A and 7B), the controller 36 may compensate for the detected x-y registration errors between the EP engines 12 to reduce or eliminate the x-y registration errors for the successive layers 22.  In some embodiments, the controller 36 updates calibration data for the EP engines 12 to adjust the printing of the layers 22 to compensate for at least some of the registration and overlay errors in the x-direction and/or the y-direction, and/or the skew errors.”  Additionally, Ueda teaches that it is known to discard layers and replace them with a retransfer layer (see citations above).  The combination would result in the full limitation of that the overlay error specification includes determining whether the anticipated transfusion overlay error is between a minimum threshold 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the overlay error specification includes determining whether the anticipated transfusion overlay error is between a minimum threshold and a maximum threshold to allow for position adjustments during the transfusion step is capable of mitigating the anticipated transfusion overlay error in order to ensure that the errors correction process of Baecker is implemented in the retransfer operation of Ueda to prevent repetition of errors in the layers.

As to claim 10, Baecker does not disclose that the step of discarding the first layer comprises: moving the part build platform to create a gap between the part build surface and the first layer; conveying the first layer on the transfer medium past the part build surface; and removing the first layer from the transfer medium.
However, Ueda discloses that the step of discarding the first layer comprises: moving the part build platform to create a gap between the part build surface and the first layer; conveying the first layer on the transfer medium past the part build surface; and removing the first layer from the transfer medium.  (See second embodiment, Figure 7, paragraphs 0039-43).  Paragraph 0042, especially, teaches that “When it is judged an an error, the lamination portion 20A moves downward by 4 thickness (lamination thickness delta) corresponding to the thickness of the thin film toner image 21B during lamination of the thin film toner image 21B.”  Paragraph 0043 then teaches that this error is then “removed by the cleaner 30”  The result is there is a gap which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the step of discarding the first layer comprises: moving the part build platform to create a gap between the part build surface and the first layer; conveying the first layer on the transfer medium past the part build surface; and removing the first layer from the transfer medium in order to discard error layers and facilitate cleaning of the layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baecker (US 0016/0339646 A1) in view of Ueda (JP 2017165065 A) as applied to claims 1-5 and 8-10 above, and further in view of Kim (US 2015/0269289 A1).

As to claim 6, Baecker does not disclose analyzing a digital representation of the 3D part to identify at least one feature of the 3D part at or near a minimum feature size, wherein the digital representation includes a plurality of slices corresponding to a plurality of layers of the 3D part, the plurality of layers including the first and second layers.
However, Kim discloses analyzing a digital representation of the 3D part to identify at least one feature of the 3D part at or near a minimum feature size, wherein the digital representation includes a plurality of slices corresponding to a plurality of layers of the 3D part, the plurality of layers including the first and second layers.  See especially paragraphs 0068-79, teaching that:
[0068] Referring back to FIG. 2, in addition to using the client-side design application 26 to upload the 3D model to the design service 14, the user uses the client-side design application 26 to generate and upload 54 configuration data describing the print material and parameters of the 3D printing process, such as 
[0069] The server-side design application 40 receives the configuration data uploaded by the user and slices 56 the 3D model into a plurality of slices along the build orientation.  A slice is the intersection of a plane, translated along the build orientation, with the 3D model oriented according to the build orientation, and represents the two dimensional solid to be printed in a layer.  Each slice is determined by intersecting a two dimensional (2D) plane having a normal parallel to the build orientation at the height of the corresponding print layer.  The number of such slices is equal to the height of the 3D model divided by the layer thickness of the 3D printing process, and the distance between subsequent slices is equal to the layer thickness.  The parameters pertaining to the 3D printing process, such as the layer thickness, are determined from the configuration data.

Paragraphs 0070-72 disclose the step of identify at least one feature of the 3D part at or near a minimum feature size, teaching that:
[0070] Subsequent to or concurrent with slicing the 3D model, the slices are regularized.  A regularized slice is the topological closure of the interior of a slice.  Regularization of a slice can be performed through application of Boolean operations to the slice to automatically merge disjoint but overlapping components in the slice.  Overlapping components create non-manifold points, which are known to cause problems while simulating tool paths (discussed below) because it is difficult to distinguish points inside and outside the slice.  The result of the merging gives a set of regularized planar solids or regions (in the most general case) for the slice, where each solid is bounded by a polygon and has a well-defined interior. 
 [0071] The interior of each of the regularized slices is next partitioned into disjoint sets of regions that constitute a printability map.  Typically, the printability map for a regularized slice includes three disjoint sets of weakly printable, strongly printable, and unprintable regions, discussed hereafter, but more or less disjoint sets are amenable. 
[0072] A region unable to contain the smallest printable feature is unprintable.  Such a region is so small that it may be covered by excessive print material if printing is attempted, or other unexpected results may occur.  The smallest printable feature is determined from the configuration data.  The 

Kim discloses that these steps allow for the user to be aware of issues, teaching in paragraph 0051 that “The result of the simulation provides interactive visual feedback that highlights regions that are expected to deviate from design intent, either in appearance or in structural integrity.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention analyzing a digital representation of the 3D part to identify at least one feature of the 3D part at or near a minimum feature size, wherein the digital representation includes a plurality of slices corresponding to a plurality of layers of the 3D part, the plurality of layers including the first and second layers in order to interactive visual feedback that highlights regions that are expected to deviate from design intent, either in appearance or in structural integrity.



Allowable Subject Matter
Claim 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 7, the prior art of record does not disclose the additional limitation of “generating instructions to develop and transfuse a subsequent layer more than once, wherein the 

Claims 11-16 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 11 and dependent claims 12-16, the prior art of record, such as Baecker, Ueda and Kim, which has been cited in the rejections of claims 1-6 and 8-10 above, does not disclose the additional limitation of “determining whether discarding the first layer, in combination with a non-adjoining window to reprint a subsequent layer, would cause the at least one feature of the 3D part at or near a minimum feature size to fall below the minimum feature size; retaining the first layer, after determining that the anticipated transfusion overlay error exceeds the overlay error specification but would cause the at least one feature of the 3D part at or near a minimum feature size to fall below the minimum feature size;” in combination with the other limitations of claim 11.  
With respect to claim 17 and dependent claims 18-20, the prior art of record, such as Baecker, Ueda and Kim, which has been cited in the rejections of claims 1-6 and 8-10 above, does not disclose the additional limitation of “ascertaining whether a non-adjoining window to reprint a subsequent layer exists, wherein the non-adjoining window is separated from an intended position of the first layer in the 3D part by a predetermined number of intermediate .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        
GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ueda discloses many common elements as Baecker, and also teaching a method of operating a selective deposition-based additive manufacturing system capable of building a three-dimensional (3D) part (see paragraph 0001, disclosing “The present invention relates to a three-dimensional modeling apparatus and a three-dimensional modeling method”, the method comprising: developing a first layer using at least one electrostatotographic engine (see paragraph 0002, disclosing that “This layered modeling apparatus uses an electrophotographic process to produce an electrastic latent image”), wherein the first layer comprises at least one of a part material (“image part”, which is dispensed by “1st transfer unit/part 11a”) and a support material (“support material”, which is dispensed by “second transfer unit/part 11b) (see also paragraphs 8 and 10, reciting “an electrophotographic process”, “a three-dimensional stereolithographic printer”; conveying the first layer from the at least one electrostatographic engine to a transfusion assembly (located near the “a pressure roller 15b for stacking”; see also paragraph 15 and arrows A and C in Figure 1); determining an anticipated transfusion error for the first layer (see paragraphs 13,  and 18; see also ); determining whether the anticipated transfusion error exceeds an overlay error specification (see also paragraph 0048-49, which discloses “comparison target image data”, “expected image data” and “a predetermined value” which corresponds to a thickness which is the error amount).  
        
        Ueda, however, is not explicit in disclosing that the error is an overlay error.